Citation Nr: 1038803	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  10-32 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack






INTRODUCTION

The Veteran served on active duty from May 1951 to February 1953.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2010 rating decision in which the RO denied service 
connection for bilateral hearing loss.   In April 2010, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in July 2010, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in August 2010.

In October 2010, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran has bilateral hearing loss to an extent 
recognized as a disability for VA purposes.

3.  The Veteran's assertions of in-service noise exposure are 
credible and consistent with the circumstances of his service.

4.  The competent medical opinion evidence on the question of 
whether the Veteran's current bilateral hearing loss is 
etiologically related to in-service noise exposure is, at least, 
in relative equipoise.




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.185 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for bilateral hearing loss, the Board finds that all 
notification and development actions needed to fairly adjudicate 
the claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

In adjudicating a claim for VA benefits, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss.  
Specifically, he asserts in-service noise exposure while serving 
in Korea with an infantry division resulted in bilateral hearing 
loss.  The Veteran contends that he was exposed to noise from 
artillery fire while serving in Korea, and that he did not wear 
any hearing protection during this time period.  

The Veteran's DD Form 214 (Report of Separation from the Armed 
Forces of the United States) shows that the Veteran served in an 
artillery unit, received the Korean Service Medal, and had one 
year, three months, and 20 days of foreign or sea service.  The 
Veteran also has submitted a photograph of himself next to a 
large cannon during his service in Korea.  

The report of a February 1953 examination for the Veteran's 
separation from service indicates that whispered voice test 
revealed 15/15 hearing in both ears.  The report contains no 
further audiometric testing results.  The Board notes, however, 
that the absence of in-service evidence of hearing loss is not 
fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The earliest medical evidence of any hearing problems is a June 
2001 VA audiological evaluation.  At the time of that evaluation, 
the Veteran reported a history of military noise exposure.  He 
was diagnosed as having sensorineural hearing loss, and was 
prescribed a hearing aid.

The report of a January 2010 VA hearing examination indicates 
that the Veteran reported experiencing difficulty with his 
hearing shortly after his discharge from the military in 1953, 
that he was exposed to excessive noise from artillery and 
munitions fire, and that his left hear had always been worse than 
his right ear.  He also reported that, after service, he worked 
in a chemical lab, and he denied noise exposure via civilian 
employment.  On audiometric testing, the pure tone thresholds, in 
decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
50
45
40
55
55
LEFT
35
60
65
75
75

The average pure tone thresholds were noted to be 49 decibels for 
the right ear and 69 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent in 
the right ear and 78 percent in the left ear.  The audiologist 
stated that the results showed a moderate sensorineural hearing 
loss in the right ear and a severe sensorineural hearing loss in 
the left ear.  The audiologist opined that it was not at least as 
likely as not that the Veteran's hearing loss was due to the 
noise exposure that he experienced while in the military.  The 
audiologist reasoned that a hearing test performed at discharge 
indicated normal hearing bilaterally, and that there was no 
record of treatment for hearing loss noted for over three years 
post exposure.  

A March 2010 VA treatment record indicates that the Veteran 
reported being in Korea for 11 months in artillery and not 
wearing hearing protection, that his post-service work years were 
in jobs without noise, and that he had had no other loud noise 
exposure in his life.  The Veteran was diagnosed by the treating 
VA physician as having neural hearing loss, probably service 
connected, with some damage done, which got worse over time with 
normal aging. 

Considering above-cited evidence in light of the governing legal 
authority, and affording the Veteran the benefit of the doubt on 
certain elements of the claim for service connection, the Board 
finds that service connection for bilateral hearing loss is 
warranted.

Audiology test results, as noted above, show current bilateral 
hearing loss to an extent recognized as a disability for VA 
purposes.  

Moreover, although service records do not reflect any incident of 
acoustic trauma, particularly given the Veteran's documented 
service in an artillery unit in Korea for approximately one year, 
the Board finds that his assertions of in-service noise exposure 
are credible and consistent with the circumstances of such 
service.  See 38 U.S.C.A. § 1154.

Furthermore, on the question e question of whether the Veteran's 
current bilateral hearing loss disability is medically related to 
his in-service noise exposure, the record includes conflicting 
opinions.

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v.  
Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds the opinion of the March 2010 VA 
physician to be at least as probative as that of the January 2010 
VA audiologist.  In this regard, the Board notes that the March 
2010 physician has a higher degree of medical training.  Also, 
while there is no indication that the March 2010 physician had 
access to the claims file, there is no indication that the 
factual basis on which the physician relied was substantially 
different than that on which the January 2010 audiologist relied; 
both acknowledged the Veteran's remote history of noise exposure 
while in serving in an artillery unit in Korea, as well as his 
reported lack of noise exposure in civilian life.

The Board notes that the March 2010 physician did not acknowledge 
the February 1953 examination for the Veteran's of separation 
from service, which indicates that whispered voice test revealed 
15/15 hearing in both ears, and that the January 2010 VA 
audiologist's opinion relied, in part, on this test result.  
However, the Board notes that, at the time of the February 1953 
examination, the Veteran was only administered a whispered voice 
test; actual audiometric testing does not appear to have been 
administered.  This fact lessens the probative weight of an 
opinion that relies on the examination report to establish that 
the Veteran's hearing was normal at the time of his separation 
from service.  Further, the March 2010 VA physician acknowledged 
that the Veteran's hearing loss following his in-service noise 
exposure was likely not as severe as it was presently, with only 
"some damage done," which "got worse over time with normal 
aging," but he nonetheless found such hearing loss to be 
"probably service connected."  Thus, despite the lack of 
acknowledgement of the February 1953 whispered voice test by the 
March 2010 VA physician, the Board nonetheless finds his opinion 
to be of relatively equal weight to that of the January 2010 VA 
audiologist.

When, as here, after consideration of all evidence and material 
of record in a case for VA benefits, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 53-56.  

In light of the above, the Board finds that the competent 
evidence on the question of medical nexus is, at least, in 
relative equipoise.  Resolving all reasonable doubt on the 
question of in-service noise exposure and medical nexus in the 
Veteran's favor, the Board finds that the criteria for service 
connection for bilateral hearing loss are met.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


